Citation Nr: 1001160	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-00 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
ear fungus.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
right knee disability.

3. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
right shoulder disability.

4. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION
The Veteran served on active duty from April 1943 to May 
1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In February 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The Board notes that the Veteran had appointed The American 
Legion as his representative in January 2003.  In August 
2008, he appointed a private attorney as his representative.  
Thereafter, the attorney submitted a letter stating that he 
no longer represented the Veteran in claims before VA.  In 
October 2009, the Veteran was sent a letter asking him to 
clarify his representation, and the Veteran did not respond.  
Accordingly, the Board considers the Veteran to be 
unrepresented at this time. 

The Board observes that the Veteran submitted a timely appeal 
with respect to the denial of service connection for 
bilateral hearing loss.  However, while the appeal was 
pending, this claim was granted by the RO.  Accordingly, the 
Board no longer has jurisdiction over this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

Although cognizant of the delay that will result, the Board 
finds it necessary to remand this case.  Specifically, 
further action is needed to comply with VA's duty to assist.

First, the Board observes that the VCAA notice sent to the 
Veteran with respect to his claims to reopen was 
insufficient.  For claims requiring new and material 
evidence, the Veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this regard, the Board notes that VCAA letters were sent 
in April 2005 and June 2007 that addressed new and material 
evidence requirements.  The first letter informed the Veteran 
that his claims had been previously denied in June 2003 and 
January 2004, but did not address the reasons for the prior 
denials.  The second letter was relevant to the right 
shoulder claim only and merely advised him to review the June 
2003 and January 2004 rating decisions to learn why his claim 
was denied.  The purpose of the specific notice requirements 
outlined by the Court of Appeals for Veterans Claims in Kent 
was to advise Veteran's of the unique character of evidence 
that must be presented.  Id. at 9.  The Board determines that 
merely referring the Veteran to other documents does not 
adequately notify him of the unique character of the evidence 
he needs to submit.  Therefore, the Board concludes that the 
Veteran was not sent VCAA notice compliant with the notice 
requirements for new and material claims and that a remand is 
required so that additional VCAA notice may be sent that 
specifically advises him of the reasons for the prior final 
denials of his service connection claims.

Additionally, with regard to all claims, the Board observes 
that the Veteran's service treatment records are not in the 
claims file.  Decisions issued by the RO state that the 
service treatment records were reviewed, and the Board notes 
that a request was sent to the National Personnel Records 
Center (NPRC) for the records which is stamped to show the 
records were received in November 2003.  However, the records 
are no longer associated with the claims file.  Hence, the 
Board remands all claims on appeal, so that a search may be 
conducted for the Veteran's service treatment records and 
those records returned to the claims file for review by the 
Board.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
that includes information as to the 
basis for denial of his original 
service connection claims and the 
specific evidence the Veteran needs to 
submit to substantiate the missing 
elements of his claims, in accordance 
with Kent.

2.	Locate the Veteran's service treatment 
records and again associate them with 
the claims file.  If it is determined 
that the service treatment records 
were, in fact, never in the claims 
file, make requests to NPRC and any 
other appropriate sources for such 
records.  Requests should be made until 
it is determined that additional 
requests would be futile.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
November 2007 supplemental statement of 
the case.  If the any claim remains 
denied, the Veteran should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


